Citation Nr: 0025822	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation higher than 20 percent for 
service-connected chronic left hip strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty with the Army National 
Guard from November 1986 to July 1987, and with the Army 
Reserve from March 1997 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 10 percent evaluation for chronic left hip strain, 
effective from November 27, 1997.  The veteran appeals the 
rating assigned, contending that a higher evaluation was 
warranted.  In a June 1999 supplemental statement of the 
case, the RO determined that the claim did not warrant 
referral to the Director, Compensation and Pension Service, 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  In the course of this appeal, a July 
1999 RO decision granted him a 20 percent evaluation for the 
left hip disability, effective November 27, 1997.  The 
veteran now continues his appeal for a higher rating.

The evidence contained within the veteran's file indicates 
that he is also claiming entitlement to a total rating for 
individual unemployability due to service-connected 
disability (TDIU).  As this issue has not been adjudicated 
and is not inextricably intertwined with the increased rating 
issue currently the subject of this appeal it is referred to 
the RO for appropriate action.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).


FINDINGS OF FACT

1.  Prior to July 7, 1999, the veteran's service-connected 
chronic left hip strain was manifested by subjective 
complaints of pain, with weakness, fatigability and 
limitation of motion and a very significant limp.

2.  As of July 7, 1999, the veteran's service-connected 
chronic left hip strain is manifested by severe pain on all 
planes of motion, with marked weakness, tenderness, 
fatigability and an overall level of orthopedic disability 
which more closely approximates the level of impairment 
associated with limitation of left hip flexion to 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 7, 1999, the criteria for an increased 
evaluation in excess of 20 percent for service-connected 
chronic left hip strain have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Code 5253 (1999).  

2.  As of July 7, 1999, the criteria for a 40 percent 
evaluation for service-connected chronic left hip strain have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5252 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active Army Reserve duty from March 
1997 to November 1997, during which time he was deployed to 
Hungary, Bosnia and Croatia in support of Operation Joint 
Endeavor.  Army Reserve medical records from this period of 
service show that in May 1997, the veteran injured his left 
hip when he accidentally hyperextended and strained it after 
stepping in a hole.  He added to his injury when, in June 
1997, he slipped and fell down a set of steps and further 
strained his left hip.  His complaints at the time included 
left hip pain and limitation of motion on adduction.  A 
September 1997 report shows that he also used a cane to help 
him ambulate.  A low back injury incurred during the 
accidental fall was also shown in the records.  The records 
show that for the duration of his service in the Army 
Reserve, he was placed on physical profile for restricted 
physical duties due to his left hip and low back 
symptomatology.  A September 1997 treatment report shows that 
he complained of persistent pain in his left groin which was 
attributed to left femoral muscle strain.

Following the veteran's separation from active duty with the 
Army Reserve in November 1997, he filed a claim for VA 
compensation for his left hip disability.  Service connection 
for chronic left hip strain was granted in an August 1998 RO 
decision.  He is presently rated as 20 percent disabled due 
to left hip strain.

Post-active duty medical records show that the veteran 
received treatment on several occasions for left hip pain and 
restricted motion.  A December 1997 VA treatment report shows 
that he complained of experiencing a throbbing sensation and 
pain in his left hip when he coughed.  At the time of 
treatment, he used a cane to assist himself in his walking.  

The report of a January 1998 VA examination shows that the 
veteran had constant pain in his left hip, which he 
characterized as being six in intensity on a scale of one to 
ten, with subjective complaints of chronic weakness, 
instability and high radiated heat at the site of the left 
hip joint.  He was observed to use a cane and he walked with 
a very significant limp.  At the time of this examination, he 
was nearly 33 years old.  He reported that he used non-
prescription Motrin medication several times per day in an 
attempt to relieve his symptoms.  He reported having flare 
ups of left hip pain once every four to five days, aggravated 
by cold and damp weather, which sometimes kept him in bed.  
He treated these flare ups with bedrest and muscle relaxants.  

Physical examination of the veteran revealed no evidence of 
dislocation or subluxation of his left hip joint.  Range of 
motion study revealed right hip flexion to 115 degrees, 
extension to 20 degrees and abduction to 45 degrees.  On 
testing of the right femoral head and acetabulum, external 
rotation was to 55 degrees and internal rotation was to 25 
degrees.  The examiner commented that while normal hip 
flexion was usually to 125 degrees, the veteran's thighs were 
"quite stocky" and therefore 115 degrees of flexion was 
probably his normal range of motion.  This compared with the 
disabled left hip, which displayed flexion to 90 degrees, 
extension to 10 degrees and abduction to 25 degrees with 
moderate to severe discomfort.  Testing of the left femoral 
head and acetabulum caused severe pain; external rotation was 
to 25 degrees and internal rotation to 10 degrees.  The 
examiner noted the presence of a significant amount of 
swelling of the left proximal quadriceps as compared to the 
right which suggested a possible partial muscle tear.  

X-rays of the veteran's left hip revealed no abnormality 
except for a probable benign bone growth at the lateral 
superior acetabular lip which the radiologist regarded to be 
of questionable significance.  An MRI of the left hip 
revealed no significant abnormalities within the pelvic 
muscles or the bone marrow of the left hip and pelvis.  The 
final diagnosis was chronic strain of the left hip with 
possible partial muscle tear.

Army Reserve medical records dated from 1997 to 1998 show 
that the veteran received treatment on several occasions for 
complaints of left hip pain and related symptomatology.  
Accompanying these were several statements from his military 
physicians which deemed him to have been unfit to perform 
military duties or his civilian job (shown in one report to 
be as a truck driver) due to physical incapacitation 
resulting from chronic left hip and low back pain.

A December 1998 VA examination and treatment report reflects 
that the veteran reported a history of injury of his cervical 
spine, low back and left hip during his periods of active 
duty with the Army Reserve, and that he was diagnosed with 
chronic lumbar sprain or strain and chronic cervical strain, 
rule out disc disease.  (With regard to these diagnoses, he 
was granted service connection and a 10 percent rating for 
lumbar strain, and service connection and a 20 percent rating 
for cervical strain in a March 1999 RO decision, with an 
effective date for these awards commencing on November 27, 
1997.  Noteworthy is a February 1999 VA medical statement 
which advised that the veteran avoid lifting weights of over 
ten pounds or engage in physical activities which involved 
running or prolonged periods of standing or sitting due to 
his cervical and lumbar disabilities.  His left hip 
disability was not mentioned in this statement.)

The report of a July 7, 1999 VA examination shows that the 
veteran appeared for the evaluation ambulating with a cane 
and complaining of painful left hip symptoms. He used 
prescription-strength anti-inflammatory medications for his 
symptoms.  He reported having flare ups of his left hip 
symptoms which were severe in intensity and which occurred 
several times per day, precipitated by walking and standing.  
The veteran estimated that the symptomatic flare ups resulted 
in additional impairment of 50 percent.  He stated that he 
last worked in 1997.

Physical evaluation of the veteran's left hip revealed 
constant pain on motion.  The examiner estimated that pain, 
fatigue, weakness and lack of endurance following repetitive 
use or during flare ups produced an additional 50 to 70 
percent limitation in motion, with pain being the major 
functional impact.  The examiner noted marked weakness and 
tenderness of the left hip, with a markedly antalgic gait on 
the left leg and complaints of pain on standing, walking and 
lying flat on a bed.  However, no edema, effusion, redness or 
heat, joint instability or abnormal movements were observed.  
Range of motion study revealed left hip flexion to 60 degrees 
(as compared to 90 degrees on the right); extension to 10 
degrees, bilaterally; adduction of the left hip to 10 degrees 
(as compared to 20 degrees on the right); abduction of the 
left hip to 10 degrees (as compared to 35 degrees on the 
right); external rotation of the left hip to 20 degrees (as 
compared to 40 degrees on the right); internal rotation of 
the left hip to 10 degrees (as compared to 30 degrees on the 
right), with severe pain on all movement.  The diagnosis was 
sprain, left hip, chronic, severe.

II.  Analysis

To the extent that the veteran contends that his service-
connected hip disability is productive of a greater level of 
impairment than that which is reflected by the 20 percent 
evaluation currently assigned, his claim for a higher rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities. 

In adjudicating increased rating claims for orthopedic 
disabilities, consideration will be given to whether higher 
ratings are available under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999), and the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed by the U.S. Court of Appeals for Veterans 
Claims (Court) to consider whether a veteran's complaints of 
joint pain could significantly limit functional ability 
during flare-ups or when the affected joint was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

The Board notes that this case is based on an appeal of an 
August 1998 RO decision, which had granted the veteran 
service connection for chronic left hip strain effective from 
November 27, 1997, the date immediately after his honorable 
discharge from active duty with the Army Reserve, when 
entitlement to VA compensation arose.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
orthopedic disability for separate periods of time, based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected chronic left hip strain is 
currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5253 (1999), which 
provides for a maximum rating of 20 percent based on thigh 
impairment due to limitation of hip abduction beyond 10 
degrees.  The findings obtained on VA examination in January 
1998 show that there was no evidence of dislocation or 
subluxation of his left hip joint.  Range of motion study 
revealed left hip flexion to 90 degrees, extension to 10 
degrees and abduction to 25 degrees with moderate to severe 
discomfort.  Testing of the left femoral head and acetabulum 
caused severe pain; external rotation was to 25 degrees and 
internal rotation to 10 degrees, indicating onset of elevated 
pain beyond the constant baseline pain level at these points.  
X-rays and an MRI of the left hip revealed no significant 
abnormalities.  While the limitation of motion demonstrated 
at the January 1998 examination does not, in and of itself, 
justify a 20 percent rating, the Board notes that at the 
examination, the veteran complained of acute flare-ups every 
four to five days, sometimes requiring bed rest, constant 
pain, chronic weakness and instability.  The examiner 
verified severe pain on rotation.  With consideration of 
38 C.F.R. § 4.40 and 4.45, a rating of no more than 20 
percent is warranted.  Therefore, a rating of no more than 
the 20 percent assigned under Diagnostic Code 5253 adequately 
reflects the state of his impairment at the time of this 
examination.

However, on VA examination on July 7, 1999, the examining 
physician noted that the veteran experienced constant pain on 
all motion of his left hip and estimated that pain, fatigue, 
weakness and lack of endurance following repetitive use or 
during flare ups produced an additional 50 to 70 percent 
limitation in motion, with pain being the major functional 
impact.  The veteran demonstrated that he could flex his left 
hip 60 degrees during this examination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1999) rates hip joint impairment based 
on limitation of flexion of the thigh and provides for a 20 
percent rating where flexion is limited to 30 degrees, a 30 
percent rating where flexion is limited to 20 degrees, and a 
40 percent rating where flexion is limited to 10 degrees.  As 
previously discussed, the holding in the DeLuca case and the 
provisions of  38 C.F.R. §§ 4.40 and 4.45 require rating 
boards to consider functional loss due to pain when 
evaluating impairment due to orthopedic disabilities.  
Therefore, in contemplation of the fact that the veteran 
experiences constant pain on all motion of his left hip, 
verified by the examiner, the additional effective limitation 
of left thigh flexion more closely approximates limitation to 
10 degrees  (See 38 C.F.R. § 4.7).  Resolving all doubt in 
the veteran's favor, the Board will allow an increased rating 
to 40 degrees, as provided by Diagnostic Code 5252 (See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990)).  This increased rating award is 
effective as of July 7, 1999, as the findings of the VA 
examination conducted on that date are the earliest evidence 
of record which demonstrates that the level of impairment 
associated with the left hip disorder is 40 percent 
disabling.

Consideration has been made of other potentially applicable 
Diagnostic Codes under 38 C.F.R. § 4.71a (1999) which may 
provide for an evaluation higher than 40 percent (or 20 
percent prior to July 7, 1999) for a unilateral hip 
disability, such as Diagnostic Codes 5250 (for impairment due 
to ankylosis), 5254 (for impairment due to flail joint of the 
hip ) and 5255 (for impairment due to femur fracture or 
malunion).  However, the objective medical evidence does not 
demonstrate that the veteran's left hip disability is 
manifested by any symptoms contemplated in the criteria 
contained in the aforementioned Codes.  Therefore, an award 
of a higher rating is not warranted. 

The Board has considered application of 38 C.F.R. § 3.321 
(1999), which provides that in exceptional cases an 
extraschedular evaluation can be provided in the interest of 
justice.  The governing norm in such a case is that the case 
presents such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  In this case the veteran's left hip disability 
has not required hospitalization; thus it cannot be said that 
it has required frequent periods of hospitalization.  The 
veteran has asserted, essentially, that his left hip 
disability has interfered with his ability to work.  However, 
the medical evidence shows that the veteran's service-
connected cervical spine and low back disability also 
contribute to his overall degree of occupational impairment, 
such that it cannot be concluded that the left hip disability 
alone prevents the veteran from working or causes him marked 
interference with employment.  Therefore, referral of this 
case to the Director, Compensation and Pension Service, for 
extraschedular consideration is not warranted. 


ORDER

An evaluation higher than 20 percent for service-connected 
left hip strain, for the period prior to July 7, 1999, is 
denied.

A 40 percent evaluation for service-connected left hip strain 
is granted as of July 7, 1999, subject to the controlling VA 
laws and regulations regarding awards of veterans' benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 9 -


- 2 -


